UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7934



WILLIAM HERMAN STANLEY,

                                           Petitioner - Appellant,

          versus


EARL BESHEARS, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
96-222-PJM)


Submitted:   May 28, 1998                   Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Herman Stanley, Appellant Pro Se. Tarra R. DeShields-
Minnis, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland;
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Herman Stanley appeals the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-
icate of appealability and dismiss the appeal on the reasoning of

the district court. Stanley v. Beshears, No. CA-96-222-PJM (D. Md.
Nov. 1, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2